Citation Nr: 1542738	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of a nasal fracture, claimed as breathing problems to include sinusitis, nonallergic rhinitis, and deviated nasal septum, and if so, whether service connection is warranted for this claim disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found that new and material evidence had been submitted sufficient to reopen this claim, however, the claim for service connection was still denied.  An RO hearing was held in February 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed June 2010 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for the residuals of a nasal fracture.
 
2. Evidence received since the June 2010 rating decision includes a private medical opinion indicating that the Veteran had current residuals related to his in service nasal fractures; such evidence relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3. The preponderance of the evidence of record indicates that the Veteran's current nasal problems first manifested many years after service, and are unrelated to service.

CONCLUSIONS OF LAW

1. A June 2010 RO rating decision, which denied an application to reopen a claim of service connection for the residuals of a nasal fracture, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105(a) (2015).
 
2. Evidence received since the June 2010 RO rating decision, which denied an application to reopen a claim of service connection for the residuals of a nasal fracture, is new and material and the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for the residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in February 2012 and May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection, and to reopen a claim.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding and available private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  While it does appear that some service treatment records are missing, the Veteran's separation examination is of record, and the Veteran has not contended that there is relevant information missing from the Veteran's service treatment records.  The Board has conceded the Veteran's sinusitis and nasal fracture in service.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided an in person examination in April 2012, as well as an earlier VA examination in 2001.  Based on the foregoing, and the evidence of record, the Board finds these reports a sufficient basis upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

A decision review office (DRO) or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c) (2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the hearing officer noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2)  and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the residuals of a nasal fracture.

The Veteran's claim of entitlement to service connection for the residuals of a nasal fracture was last previously denied by a June 2010 RO decision, which indicated that the evidence failed to show current nasal symptoms were related to an in-service fracture. 

As the Veteran did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015). 

Since this decision is final, the Veteran's current claim of service connection for the residuals of a nasal fracture may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim. Id. 

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen this claim.  In this regard, the Board finds probative a December 2011 statement from a private physician, discussed in more detail below, who indicated that, in her opinion, the Veteran's current diagnoses of rhinitis and nasal airway obstruction were related to his in service nasal fracture.  As this evidence directly relates to the question of whether the Veteran has an inservice injury, the Board finds it both new and material, and the Veteran's claim of entitlement to service connection is therefore reopened.   As such, service connection on a direct basis can be considered below.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a)  (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the residuals of a nasal fracture, as the majority of the evidence of record shows that the Veteran's current nasal symptoms are not related to an in-service fracture.

Reviewing the evidence of record, the Veteran's service medical records do show a nose fracture in 1957.  A September 1959 report of separation examination showed a history of a nasal fracture, with no current complications or sequelae.  Severe seasonal sinusitis was also noted, treated with medications with complete relief.

The Veteran had a VA examination in July 2001.  At that time, the Veteran presented with complaints of a nasal obstruction which he felt were related to his nasal fracture in service.  He reported that he first sought care for nasal obstruction approximately in 1991.  He reported that overall he has left, greater than right, nasal obstruction.  He reported a fair amount of post nasal drip and throat clearing.  He reported occasional clear to white mucous from the left nasal cavity.  He was noted to be a regular drinker, and to smoke 4-6 cigars a week.

On examination, sinuses were not tender, and no masses were noted.  Nasal mucosa was healthy.  The septum and turbinates were nonobstructive.  The tongue and oral mucosa were normal.  The hard/soft palate, tonsillar fossa, and posterior pharynx were without lesions.   Mirror examination showed normal mucosa without lesion of the adenoids, posterior chonae, and eustachian tube orifices.  Mirror examination showed normal vocal cord motion and no mass of the pharyngeal walls, pyriform sinuses, epiglottis, false cords, or true vocal cords.  The mucosa appeared normal.  Nasal endoscopy showed no significant findings, with thin, pink, moist, and healthy mucosa, with no polyps.  Flexible laryngoscopy showed intra-arytenoid edema and findings consistent with laryngopharyngeal reflux disease as well as tobacco use.  The Veteran was diagnosed with vasomotor rhinitis, as well as laryngopharyngeal reflux disease.  The examiner found that any relation to his nasal fracture in 1957 was difficult to support, because he had no significant external deformity, he had no significant septal deflexion, and he had no significant sinus or nasal disease based on endoscopic findings.  Therefore, the examiner indicated that the Veteran's claims of nasal and sinus disease as a result of his accident were unsupported by objective findings.

The Veteran was seen several times in 2009 with diagnoses of rhinorrhea, improved with nasal spray.  Deviated septum was noted, but the nares were patent bilaterally, and there was no mucopurulence or masses noted.

In a March 2010 statement, the Veteran indicated that he has had nose dripping, a hard time breathing, and pain in his nose since the accident in service.  Since 2010, VA outpatient treatment records have shown occasional treatment for rhinitis and septal deviation, for which he was prescribed steroid spray.

A statement from a private physician dated  December 2011 was submitted by the Veteran's representative.  She indicated current diagnoses of rhinitis and nasal septal airway obstruction.  He did not have a diagnosis of sinusitis.   The physician provided  an opinion that the diagnoses were related to the nasal fracture in service which was a cause of  the septal obstruction.  However, the examiner did not provide any rationale to support her opinion.

Upon VA examination in April 2012,  the Veteran was diagnosed with non-allergic rhinitis and a deviated nasal septum.  There was no evidence of greater than 50 percent obstruction of the nasal passage on either side or any evidence of complete obstruction on one side due to the diagnosed  disabilities.  The examiner opined that the Veteran's non-allergic rhinitis and deviated  nasal septum were not related to the nasal fracture he incurred during  military service.  In support of that discussion, it was noted that the Veteran reported that he did not begin to have problems breathing  through his nose until 1991.  The examiner also noted that an anatomical deviation causing nasal obstruction would occur at the time of the injury, and not more than 30 years following the injury.  In addition, although his septum is deviated to the left, it was noted to narrow the airway by less than 50 percent and the left side was completely patent.  It was noted that there was no nasal airway obstruction caused by the mildly deviated septum.  It was noted that he also denied having any sinus infections.  The examiner noted that a nasal fracture does not cause rhinitis.  The examiner indicated that although there is a note of seasonal sinusitis on exit examination, it was controlled with medications and the Veteran did not note any flare-ups again until 1991.  It was opined that rhinitis was not due to the sinusitis he had in service.  There was no current diagnosis of sinusitis rendered on examination.

The Veteran received a hearing at the RO in February 2014.  At that time, the Veteran discussed the problems he has experienced with his nose over the years.

Therefore, taking into account all relevant evidence,  the Board finds that the preponderance of the evidence of record indicates that the Veteran's current nasal complaints are not related to service.  In this regard, the Board finds particularly probative the two VA examinations of record which both indicate that the Veteran's current complaints are not related to service, even considering his nasal fracture in service.  While the Board has considered the private opinion from December 2011, the Board does not find it as probative as it is not clearly based on a thorough examination of the Veteran, and a consideration of all evidence of record, including the passage of time between the Veteran's service and his complaints.

The Board has considered the Veteran's statements indicating that he feels his claimed nasal conditions are related to service, and in fact, the Board concedes that the evidence clearly shows he was treated for a nose fracture and sinusitis in service.  However, as noted above, two VA physicians indicated that the Veteran's current disabilities, rhinitis and septal deviation, were not related to service, even considering the Veteran's in service diagnosis, and the Veteran has no current diagnosis of sinusitis.  While the Veteran is competent to testify to certain symptomatology, such as a runny nose, a finding of an etiological relationship between the Veteran's service and his current claimed disabilities is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical opinions of record to be far more probative as to the question of whether the Veteran's current claimed disabilities are related to service, than the Veteran's lay statements regarding continuity of symptomatology, as noted above, the preponderance of the medical opinion evidence of record clearly indicates that the Veteran does not currently have any disability related to his nasal fracture in service.

Therefore, considering all evidence of record, including medical opinion evidence of record, and the years between the Veteran's separation from service and treatment for this claimed disability, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for the residuals of a nasal fracture, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for the claimed disability.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for the residuals of a nasal fracture, claimed as breathing problems to include sinusitis, nonallergic rhinitis, and deviated nasal septum, is reopened; service connection is denied for this disability. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


